Order entered August 8, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-22-00653-CV

      JEFFREY LONGINO, GERALYNN LONGINO & ALL OTHER
                   OCCUPANTS, Appellants

                                        V.

                           ITAY SHARONI, Appellee

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-01063-2022
                                  ORDER

      The clerk’s record reflects appellant Jeffrey Longino has filed for

bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further action in

this cause is automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for

administrative purposes, this cause is ABATED and treated as a closed case. It

may be reinstated on motion by any party showing, in accordance with rule of

appellate procedure 8.3, that the appeal is permitted by federal law or the

bankruptcy court. See id. 8.3.


                                             /s/   KEN MOLBERG
                                                   JUSTICE